Citation Nr: 0808746	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  00-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for a 
lumbosacral strain with secondary degenerative disc disease 
after September 25, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In September 2001, the Board remanded the case to the RO for 
additional development.  In January 2004, the RO increased 
the veteran's evaluation from 10 percent to 20 percent, 
effective from September 26, 2003.  In April 2005, the Board 
awarded the veteran a 40 percent rating for his low back 
disability effective from the date of receipt of his 
increased rating claim, March 1, 1997, to September 25, 2003 
and remanded the issue of a rating in excess of 40 percent 
for a low back disability after September 25, 2003.  
Specifically, the Board determined that the medical evidence 
of record raised a claim of secondary service connection for 
degenerative disc disease of the lumbar spine with severe 
right fifth lumbar radiculopathy and a functional right foot 
drop and that claim was inextricably intertwined with the 
increased rating issue on remand.  The RO was requested to 
further develop the claim.  In November 2006, the Board 
granted service connection for degenerative disc disease of 
the lumbar spine, secondary to service-connected lumbosacral 
strain.  The Board again remanded the issue of a rating in 
excess of 40
percent for a lumbosacral strain after September 25, 2003, 
finding that another examination was necessary to determine 
the severity of the veteran's service-connected low back 
disability.  In June 2007, the RO increased the veteran's 
evaluation from 40 percent to 60 percent, effective September 
25, 2003.  

The Board also comments that in December 2007, the veteran's 
representative filed a claim for total disability based on 
individual unemployability (TDIU).  This issue is not 
developed for appellate consideration and is referred to the 
RO for appropriate action.  

The matter of whether the veteran is entitled to a separate 
compensable rating or ratings for radiculopathy and/or 
neuropathy of either lower extremity is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2. The current 60 percent rating for the veteran's service-
connected low back disability is the maximum schedular 
evaluation allowed for loss of motion of the thoracolumbar 
spine and intervertebral disc syndrome; the medical evidence 
does not show unfavorable or favorable ankylosis of the 
spine; the only additional neurological impairment is 
intermittent radiculopathy and neuropathy of the lower 
extremities, which is addressed in the remand below; there is 
no other neurological impairment that warrants a separate 
compensable rating, including but not limited to bowel and 
bladder impairment.


CONCLUSION OF LAW

A rating in excess of 60 percent for lumbosacral strain with 
degenerative disc disease (without consideration of 
neuropathy or radiculopathy of a lower extremity), from 
September 26, 2003, is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003); 
Diagnostic Code 5293 (from September 23, 2002); Diagnostic 
Code 5295 (from September 23, 2002); Diagnostic Codes 5237, 
5243, Notes (1) & (6) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to a claim, such as the instant one on 
appeal, that was pending before VA or the Board prior to that 
date.  Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) 
("This Court consistently has applied the VCAA to cases 
pending before VA at the time of the VCAA's enactment"); see 
66 Fed. Reg. 45620, 45629 (Aug. 29, 2001) (construing most 
VCAA provisions to apply "to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
veteran filed his increased rating claim in March 1997, the 
provisions of the VCAA still apply.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2006 letter sent to the veteran by the AMC 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The AMC thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The November 2006 letter from the AMC satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service-
connected back disability had worsened.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the AMC determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for the rating in a 
November 2006 SSOC.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
May 2000 RO decision that is the subject of this appeal; VCAA 
was not enacted until November 2000, but, in any event, the 
RO's November 2006 notice letter was not timely. 
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the June 2007 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Furthermore, as noted above, the RO 
did not supply notice of the two Dingess elements until 
November 2006.  However, timely Dingess notice would not have 
operated to alter the outcome because evidence establishing 
an increased rating for the veteran's service-connected low 
back disability is lacking.  See Sanders, 487 F.3d at 887 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive numerous VA examinations, the most recent of which 
occurred in April 2007, which were thorough in nature.  The 
Board finds that the medical evidence of record reveals 
clinical and X-ray findings that are adequate for rating the 
veteran's low back disability, other that the question of 
whether he is entitled to a separate compensable rating for 
radiculopathy and/or neuropathy of either lower extremity, 
which is addressed in the remand below.  VA has no further 
duty to provide an examination or opinion with respect to the 
claim addressed in this decision.  38 C.F.R. §§ 3.326, 3.327. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.





II. Laws and Regulations 

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002), 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  As a general matter, 
"[c]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Kuzma v. Principi, 341 F.3d 1327, 
1328 (Fed. Cir. 2003) (internal quotation marks and citation 
omitted).  Accordingly, when a new statute or regulation has 
been promulgated while a claim is still pending, the new 
provision will apply only to the period on and after its 
effective date, unless otherwise clearly indicated by the 
statute or regulation, while the former provision will apply 
to the pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendments, the Board must evaluate the 
veteran's disability under the pre-September 2002 and 2003 
amendment versions of 38 C.F.R. § 4.71a as well as the post- 
September 2002 and 2003 amendment versions.  See VAOPGCPREC 
3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

As to which criteria for rating disabilities of the low back 
or thoracolumbar spine are applicable, the Board first turns 
to the May 2000 RO decision, which granted service connection 
for lumbosacral strain.  The RO assigned a 10 percent 
evaluation, but did not indicate which Diagnostic Code was 
applied.  A January 2004 RO decision rated the disability as 
a lumbosacral strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  A May 2005 RO decision rated 
the disability as a lumbosacral strain with osteo-arthritic 
changes under Diagnostic Code 5237 instead.  The most recent 
RO decision in June 2007 refers only to Diagnostic Code 5243.  
The Board notes that service connection is in effect for 
degenerative disc disease.  Accordingly, the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293, to include as amended 
in September 2002, and Diagnostic Code 5243, effective from 
September 26, 2003, are applicable.

At the time the veteran filed his increased rating claim in 
March 1997, the following relevant provisions in 38 C.F.R. § 
4.71a relating to evaluations of the spine were in effect: 
Pursuant to Diagnostic Code 5295, which sets forth the rating 
criteria for lumbosacral strain, a veteran would generate a 
40 percent evaluation for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (prior to September 26, 2003).  
Additionally, under Diagnostic Code 5292, severe limitation 
of motion of the lumbar spine would generate a rating of 40 
percent.  

With respect to evaluations for intervertebral disc syndrome 
(IDS), prior to September 26, 2003, 38 C.F.R. § 4.71a, DC 
5293 provided for a 60 percent evaluation for pronounced 
interveterbral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, and little intermittent relief.  The 60 percent rating 
was the maximum evaluation allowed under code 5293.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5286 provided a minimum 60 percent evaluation for 
complete bony fixation (or ankylosis) of the spine at a 
favorable angle.  A 100 percent evaluation was available 
under DC 5286 for ankylosis of the spine at an unfavorable 
angle with marked deformity and with involvement of major 
joints or without other joint involvement.  

Also relevant to the instant case, from September 26, 2003, a 
veteran that displays unfavorable ankylosis of the entire 
thoracolumbar spine will be awarded a rating of 50 percent, 
and a veteran will generate the maximum 100 percent 
evaluation if he has unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237, 5242 (2007).

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine advises that the evaluating entity should assess any 
associated objective neurological abnormalities separately, 
to include bowel or bladder impairment.  38 C.F.R. § 4.71a, 
Note (1) (2007).  Also, according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. 38 C.F.R. § 4.71a, Note (2) (2007).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2007).

With respect to intervertebral disc syndrome (IDS), under the 
new criteria, Diagnostic Code 5243 directs that VA should 
evaluate this disorder under either the General Rating 
Formula for Diseases and Injuries of the Spine, outlined 
above, or under the Formula for Rating IDS Based on 
Incapacitating Episodes, whichever method results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  A veteran who has IDS and incapacitating episodes 
for at least six weeks during the past year will garner a 
maximum 60 percent rating under this Formula.  The 
regulations define "incapacitating episode" as s period of 
acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In addition, the Board comments that, in addition to a rating 
for orthopedic impairment (here limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should be 
compensated for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

b. Increased Disability Ratings 

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court recently held in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. November 19, 2007) that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The veteran underwent a VA examination in December 2003.  
Physical examination revealed 50 degrees of forward flexon, 
10 degrees of extension, and 20 degrees of left and right 
lateral flexion and pain with all movements.  He had negative 
straight leg raise and had motor strength of 5 out of 5.  He 
had 2+ and symmetric deep tendon reflexes and his patellar 
and Achilles tendons bilaterally.  Although it was noted that 
the veteran's current complaints at the time of the 
examination could not be solely associated with the service 
injury, the examiner could not distinguish what part of the 
veteran's limitations and symptoms were related to the 
service-connected disability and the nonservice-connected 
disabilities.

A September 2004 private provider's report stated that the 
veteran suffered from extreme weakness in the distribution of 
the right fifth lumbar nerve root with approximately 2/5 
power with dorsiflexion of the right foot, 3/5 of inversion, 
and had a functional foot drop.  The provider opined that the 
progression of the right fifth lumbar radiculopathy was 
related to the veteran's service injury.  The physician also 
concluded that the veteran's nonservice-connected lumbar disc 
disease probably developed as a consequence of the service 
injury.

In a February 2005 letter, another private provider stated 
that the veteran certainly had degenerative disc disease as a 
result of the lumbar injury in 1958.  The physician opined 
that the disease was progressive and that the veteran had 
required lumbar surgery in the past.  He eventually developed 
significant facet arthropathy with a synovia cyst that caused 
pressure on a spinal nerve and symptoms of radiculopathy.  
The veteran had significant restriction in range of motion in 
the lumbar spine with some weakness in the distribution of 
the lumbar nerve on the right.  

The veteran underwent a VA neurological examination in June 
2005.  The examiner indicated that he reviewed the veteran's 
entire claims folder and emphasized pertinent findings from 
the service medical records as well as statements from the 
veteran's private neurologist.  In particular, it was noted 
that during the veteran's active military duty there was no 
evidence of peripheral nerve injury or neurological symptoms.  
Physical examination of the veteran's back after his injury 
demonstrated only paravertebral muscle tenderness.  An 
electromyogram from the veteran's private neurologist 
demonstrated a right L5 radiculopathy.  There was no mention 
of diffuse peripheral neuropathy.  Examination of the lower 
extremities revealed rather generalized mild to minimal 
muscle atrophy consistent with the veteran spending most of 
his time in a wheelchair.  His ankle jerk reflexes were 
absent and his knee jerk reflexes were barely present.  
Primary sensations demonstrated a decrease in monofilament 
touch in a high stocking pattern bilaterally.  Vibratory 
sense was present in both lower extremities.

The impression was a right radiculopathy as documented by 
electromyography in the veteran's private physician's office.  
There was also evidence of a mild and more generalized, 
predominantly sensory peripheral neuropathy or 
polyneuropathy, which was nonspecific in nature and 
consistent with a variety of issues.

The examiner concluded that none of the neuropathy or 
radiculopathy could reasonably be related to the veteran's 
lumbosacral strain that was documented in his service medical 
records. The examiner felt that the veteran's current back 
problems and radiculopathy were consistent with the progress 
of degenerative osteoarthritis and spondylolisthesis, which 
has been demonstrated in his case and which is unlikely 
related to any slip and fall injury that he experienced while 
in the military.

Private medical treatment records dated in May 2006 and June 
2006 show that the veteran was diagnosed with multiple levels 
of degenerative disc disease as well as degenerative joint 
disease consistent with lumbar spondylosis.  There was a 
question as to whether the veteran would undergo surgical 
treatment for his condition.

Upon examination by a private provider in June 2006, the 
veteran complained of progressive bilateral leg pain.  The 
examiner noted by background an abnormal EMG with weakness in 
the L-5 distribution and right L-4, 5 foraminal stenosis.  
Physical examination revealed a slow antalgic gait.  There 
was tenderness to palpation over the lumbar spine and 
paraspina muscles into the gluteal region bilaterally.  Motor 
examination was 4/5 bilaterally due to muscle guarding.  The 
veteran had a severe decrease in range of motion of the 
lumbar spine "secondary to his obesity number one as well as 
lumbago."  Neurologic examination revealed DTRs diminished 
at 1+ throughout the lower extremities.  Sensation was 
diminished over the posterior and lateral portion of the 
legs, right greater than left, to pinprick and tactile 
sensation.  An MRI revealed multiple levels of degenerative 
disc disease as well as degenerative joint disease consistent 
with lumbar spondylosis.  There was moderate to severe 
stenosis at the L-4, 5 level and posterior disc bulges. 

The veteran underwent a VA orthopedic and neurologic 
examination in April 2007.  The examiner indicated that he 
reviewed the veteran's entire claims folder.  In particular, 
the physician noted "clear-cut EMG evidence of S1 nerve root 
being affected."  The veteran complained of severe pain, 
which he rated 8 to 8-1/2/10 on a routine basis.  Examination 
revealed approximately 30 degrees of flexion at the pelvis.  
The veteran walked with a hip flexion contracture 
bilaterally.  He had marked weakness in the pelvic muscles 
with the gluteus maximus rating 4/5 and the gluteus medius 
rating 3/5.  However, there was full range of motion of the 
hips.  The veteran denied any bowel or bladder dysfunction.

As for the spine, there was 30 degrees of flexion.  The 
veteran flexed a "possible 20 degrees further, but he does 
not extend the back fully and has no further motion in the 
flexion extension plane."  There was 20 degrees left bending 
and 20 degrees right bending.  The examiner noted that when 
the veteran was lying on his back, it was impossible for him 
to flex further due to stiffness.  

As for the lower extremities, the right leg had full range of 
motion.  The knee had full extension and flexion to 100-105 
degrees.  There was 4+ pitting edema.  Knee flexion was to 
100 degrees.  Deep tendon reflexes were impossible to elicit 
in the knees, which the examiner indicated was probably 
secondary to surgery or the combination of surgery and 
peripheral neuropathy.  The Achilles reflex was 1+ on the 
left and nonexistent on the right.  There was a decrease in 
vibratory sensation in both feet.  It was noted that pinprick 
sensation was present but it was also reported that there was 
a dermatome of S1 that had decreased sensation to two point 
stimulation in both legs but the examiner added that there 
were no findings that indicated a dermatomal distribution of 
numbness.    

The veteran did not have a drop foot and was able to walk 
fairly well with a good gait with minimal antalgia.  He had a 
difficult time getting up from a sitting position due to 
pelvic weakness.  

The physician made the following findings:

There is no specific neurological deficit present, 
except for the S1 nerve root.  Motor wise, there is 
definite weakness in the right lower extremity 
which appears to be secondary to impingement on 
that particular nerve root.  He does have 
radiculopathy, a diabetic mixed sensory neuropathy, 
which could be best determined by a neurologist.  
The weakness he has in the pelvis appears to be 
secondary to spinal stenosis affecting the 
musculature in this area.

In general, the patient is gradually losing his 
ability to get around, which I feel is a 
combination of both the weakness induced by the S1 
nerve root problems, his mammoth exosgenus obesity, 
his diabetic neuropathy, and the degenerative 
arthritis he has in both knees.  I feel that, as 
likely as not, there is additional loss of function 
secondary to his lumbar spine.  But this is also 
exacerbated by the other medical problems that are 
now present.  He has no loss of coordination, but 
he has marked weakness in the lower part of the 
extremities and the fatigue ability demonstrates 
this secondary to the neurologic deficit that I 
found on the right side.  There is no additional 
loss of motion, but he has definite weakness of the 
right foot and in the pelvic area.

b. Discussion

The Board notes that the 60 percent evaluation currently 
assigned for the veteran's service-connected degenerative 
disc disease of the lumbar spine is the maximum disability 
evaluation available under the former criteria for rating 
disc disease or more specifically intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, DC 5293.  The maximum rating 
for limitation of motion or lumbosacral strain under the 
former criteria for rating such is 40 percent.  38 C.F.R. § 
4.71a, DCs 5292 and 5295.  A higher rating based upon 
limitation of motion is not possible under 38 C.F.R. § DC 
5237 or 5242, in effect since September 26, 2003.  As to any 
additional limitation of function with consideration of the 
DeLuca factors, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint as in this case, 
38 C.F.R. §§ 4.40 and 4.45 (see also DeLuca, supra) are not 
applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

There is no medical evidence of favorable or unfavorable 
ankylosis of the spine. Accordingly, a rating in excess of 60 
percent is not warranted under the criteria in effect since 
September 26, 2003.  See General Rating Formula for Diseases 
and Injuries of the spine.  38 C.F.R. § 4.71a, DCs 5237, 5242 
and 5243.

The preponderance of the evidence is against additional 
functional neurological impairment, other than radiculopathy 
and/or neuropathy of the lower extremities (which is 
addressed in the remand below), including but not limited to 
bowel and bladder impairment, which would warrant a separate 
compensable rating.  See Note 1 after 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  

The Board also finds that the veteran's low back disability 
has not necessitated frequent hospitalizations or resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or otherwise 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  It 
is pertinent to note that the current 60 percent rating takes 
into account significant industrial impairment.  (The 
question of whether all of the veteran's service-connected 
disabilities preclude substantially gainful employment is 
being referred to the RO-see introduction, above.)  The 
medical and lay evidence does not show that the veteran's 
lumbosacral strain with degenerative disc disease of the 
lumbar spine is disabling to a degree that it renders 
impractical application of the regular schedular standards.  
Thus, a referral for consideration of an extraschedular 
rating is not warranted at this time.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a rating in excess 
of 60 percent for the veteran's low back disability.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 60 percent for service-connected 
lumbosacral strain with secondary degenerative disc disease, 
from September 25, 2003, is denied.

  


                                                           
REMAND

There is medical evidence of radiculoapthy and neuropathy 
involving both lower extremities.  It is not clear whether 
the RO considered either or both in assigning a 60 percent 
rating for the veteran's lumbosacral strain with degenerative 
disc disease of the lumbar spine by rating the veteran's 
disability 60 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective before September 23, 2002 but applicable 
here as the veteran filed his claim prior to that date).  
Under the criteria currently in effect, in addition to a 
rating for orthopedic impairment (here limitation of motion), 
according to Note (1) after 38 C.F.R. § 4.71, Diagnostic Code 
5243, the evaluating entity should assess any associated 
objective neurological abnormalities separately, to include 
radiculopathy.  Thus, when a veteran has separate and 
distinct manifestations attributable to a single injury, he 
should be compensated for these different manifestations 
under different Diagnostic Codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  The picture here is complicated by the 
apparent role that the veteran's diabetes is playing, at 
least with respect to his neuropathy of the lower 
extremities.

In view of the foregoing, the Board finds that the AMC/RO 
must address the issue of whether the veteran is entitled to 
a separate compensable rating or ratings for his 
radiculopathy and/or peripheral neuropathy of his right and 
left lower extremities.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

After conducting any additional 
development that is indicated, the AMC/RO 
must address the issue of whether the 
veteran is entitled to a separate 
compensable rating or ratings for his 
radiculopathy and/or peripheral 
neuropathy of his right and left lower 
extremities.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


